Exhibit 16.1 March 27, 2012 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 RE:Next Fuel, Inc. File Ref. No. 333-148493 We have read the statements of Next Fuel, Inc. pertaining to our firm included under Item 4.01 of Form 8-K dated March 27, 2012 and agree with such statements as they pertain to our firm. Regards, /s/WEBB & COMPANY, P.A. WEBB & COMPANY, P.A. Certified Public Accountants 1500 Gateway Boulevard, Suite 202 m Boynton Beach, FL 33426 Telephone: (561) 752-1721 • Fax: (561) 734-8562 www.cpawehb.com
